Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-24 are presented. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims 13 and 24 are now amended to state: 

“ determining a plurality of second local area communication networks potentially covering a subsequent section of the route of the vehicle (....) generating a plurality of second identification elements of the vehicle associated with the plurality of second local area communication networks, each second identification element of the plurality of second identification elements corresponding to each second local area communication network of the plurality of second local area communication networks”

In paraphrasing, the vehicle determines several wireless networks that cover a travelling route. Upon determining the set of said networks, generating a corresponding set of network identifiers for the vehicle seemly at the same time, each identifier is corresponding to a respective network of the set of said networks. 

Note that each route would have likely have a different number of different network, thus the generating step would be in real time and dynamic based on the route.

The Specification however paints an entirely different story.

Page 10 of the Specification has this to say:

“In summary, the vehicle 10 is identified by various 
identifiers (cell radio network temporary identity C-RNTI, TMSI number, IP address) depending on the entity in 
question. The MME controller 52 is suitable for5 establishing consistency between these various identifiers of the vehicle. For example, in a request to connect the vehicle to the V2X server 20, the TMSI number is inserted into the request message. The MME controller 52 can then establish a concordance relationship between the cell radio10 network temporary identity C-RNTI, the TMSI number and the 
IP address.
“

There is no step of generating a plurality of various identifiers.  
The statement of “ the vehicle 10 is identified by various identifiers (cell radio network temporary identity C-RNTI, TMSI number, IP address)” simply states a fact that the vehicle is known by different type of identifiers to different network.  It does not necessarily mean the vehicle itself generates it (i.e. these identifiers can be given by a network operator and/or manufacturer, etc.. beforehand). By at least this reason, the claim language is misleading.
Furthermore,  the amendment gives the appearance that these identifiers are generated on dynamic basis and appeared to be generated substantially at the same time when the vehicle has the knowledge of which networks covering the route. At nowhere in the Specification does it states these identifiers are generated upon the vehicle has determined the set of networks that covers the route.
At best, the vehiclesimply selects an identifier among various identifiers that is appropriate for a given network type (TMSI for cellular network, IP address for WiFi network) to connect to corresponding. Note that different Wi-Fi networks would use the same vehicle’s IP address, and not different vehicle IP addresses for different Wi-Fi networks as the claim appears to suggest.  Same goes for the same TMSI for different cellular networks). 
In light of the above, it is conclusive that the subject matter described by the amended claim language are inconsistent with the Specification. 
All dependent claims inherits the shortcoming of the unsupported amendments and thus fall together with the respective base claim 13.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13, 16, 18, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa et al. (US 2017/0215121) in view of Duan et al. (US 2019/0261233).
As to claim 13:
Condeixa discloses a method for maintaining a wireless connection between a vehicle and an infrastructure on a route along which there are local area communication networks that allow communication to be established between the vehicle and the infrastructure, said vehicle being initially located within the coverage area of a first local area communication network, and the vehicle communicating with the infrastructure via a first communication port, (See Abstract, 0032, ¶0192, a vehicle having an integrated mobile AP (OBU), configured to communicate  through one of available local area network protocol such as Wifi, Bluetooth, 802.1p and traveling along a route that having a plurality near access points for connection with the vehicle through the mobile AP, ¶0189, the vehicle mobile AP currently in a connection with a current access point. ¶0032 through 0034, the vehicle mobile AP (OBU) has a plurality of network interfaces (WiFi, UWB, Bluetooth, 802.11p etc.…) and mobile AP communicating a current fixed access point (i.e. local area network), via a respective interface among the plurality of available interfaces, and for the sake of example, currently a UWB interface is used (allocated) by the OBU to communicate with the fixed access point)
the method comprising:

determining a plurality of second local area communication network potentially covering a subsequent section of the route of the vehicle; (See Fig. 3, a plurality of fixed Aps covering the route, ¶0189, “the Mobile AP may continually (e.g., periodically) evaluate various communication signal characteristics of its current access point and neighboring access points”., ¶0190-0192, the plurality of nearby access points are determined as candidates for selection based on one or more criteria (load, signal quality etc...), “knowledge of a route that is being travelled (e.g., provided to an OBU/MAP by an autonomous vehicle system or by a Cloud-based system of a network of moving things as described herein) enables an OBU/MAP to determine the whereabouts of nearby access points in relation to the route being travelled by the vehicle “)


allocating at least one second communication port for establishing data transmission between the vehicle and the infrastructure within a coverage area of a second local area communication network of the plurality of the secondary local area communication networks; (¶0189, the mobile AP is aware of a plurality of candidate networks (access points), ¶0206, 0220, mobile AP might decide to use one of the plurality of candidate APs with a cellular communication or another technology such as WiFi, based on a plurality of factors. See Fig. 10, ¶0207, handover to the next fixed AP, i.e. the mobile AP to be served by the next fixed AP, via for example a Wifi interface that is activated (allocated))

generating a monitored list comprising the plurality of the secondary networks (¶0189, “the Mobile AP may continually (e.g., periodically) evaluate various communication signal characteristics of its current access point and neighboring access points”,  ¶0190, “the Mobile AP may monitor its location (e.g., GNSS/GPS location, etc.) and/or the respective locations of access point”, 

searching for a beginning of the coverage area of the second local area communication network; (¶0192, the system evaluates current location of the mobile AP/OBU and locations of all available APs along the route and determines where/when the mobile AP/OBU can start to communicate with the next selected AP) 

establishing, when the vehicle enters the coverage area of the second local area communication network, communication between the vehicle and the infrastructure via the second communication port, using the corresponding second identification element. (¶0206, 0220, mobile AP decides to use the next AP as a cellular communication or another technology such as WiFi, based on a plurality of factors. See Fig. 10, ¶0207, handover occurs and handing the mobile AP over to the next fixed AP, i.e. the mobile AP is now served by the next fixed AP, via for example a Wifi interface that is activated (allocated))

Regarding “generating a plurality of second identification elements of the vehicle associated with the plurality of second local area communication networks, each second identification element of the plurality of second identification elements corresponding to each second local area communication network of the plurality of second local area communication networks”

Condeixa however does not disclose basic knowledge of network registration, namely the mobile AP of the vehicle being identified by different network identifiers in different networks and using a corresponding network identifier for establishing a network connection with a selected network as claimed.

The Examiner however asserts such details are mere basic knowledge in the technology.  All devices participating in a network through some kind of identity information particular to the network for authentication/identification purposes. Indeed, this knowledge is well established in Duan, and specifically:
Duan, also in the handover field of technology, discloses the mobile device being identified by different network identifiers in different networks and using a corresponding network identifier for establishing a network connection with a selected network as claimed. See ¶122, IMSI for the first network. See 0222, for different networks, the UE uses different corresponding identifiers for registration/attach request message, for example in ¶0217, 5G network uses IMSI. ¶0222, for 4G network, a different identifier might be use, for example a GUTI).



It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that in the handover of Condeixa, where the vehicle moves from a first network AP to a second protocol, the OBU would have a different identifier for each of different network protocols when associated with the respective networks, as disclosed in Duan.  The implementation is merely basic network protocol for purposes of authentication and identification to promote security and prevent fraudulent usage.

As to claim 16:
 Condeixa in view of Duan discloses all limitations of claim 13, further comprising:

determining a time slot corresponding to a period in which the vehicle should reach the coverage area of the second local area communication network; (Condeixa, ¶0192, the system evaluates current location of the mobile AP/OBU and locations of all available APs along the route and determines a time when the mobile AP/OBU can start to communicate with the next selected AP)

releasing a second resource allocated by the second local area communication network when no data are transmitted by said second communication port in the determined time slot; or
releasing a first resource allocated by the first local area communication network when at least one item of data is transmitted by said second communication port in the determined time slot. Condeixa discloses in Fig. 8 and ¶0195 that the mobile AP may disassociate with Fixed AP1 after communication with the second network has established. See also in Duan, ¶0370,0371, resource released when connection has been established 

As to claim 18:
Condeixa in view of Duan discloses all limitations of claim 13, wherein the determining the second local area communication network uses at least one of a road map database, a road conditions database, a traffic conditions database, a radiofrequency and cellular infrastructure database, a driving parameter associated with the vehicle and stored in a computer memory, and data on the position and speed of said vehicle. (Condeixa, ¶0192, for example road map, network infrastructure information etc.…)

As to claim 19:
Condeixa in view of Duan discloses all limitations of claim 13, further comprising:
establishing a correspondence between the first identification element and the second identification element.(Duan, ¶0073, 0222, first identification and second identification can be both IMSI)

As to claim 22:
Condeixa in view of Duan discloses all limitations of claim 13, wherein the determining the second local area communication network is performed within a computer of the vehicle. . (Condeixa, ¶0192, done at the OBU)

As to claim 23:
Condeixa in view of Duan discloses all limitations of claim 13, wherein the determining includes determining a plurality of second local area communication networks potentially covering the second section of the route. (Condeixa, ¶0192, Fig. 3 determining a plurality of access points along the route, each covering their own respective area)

As to claim 24:
Condeixa discloses a device for maintaining a wireless connection between a vehicle and an infrastructure on a route along which there are local area communication networks that allow communication to be established between the vehicle and the infrastructure, said device comprising: (See Abstract, 0032, ¶0192, a vehicle having an integrated mobile AP (OBU), configured to communicate  through one of available local area network protocol such as Wifi, Bluetooth, 802.1p and traveling along a route that having a plurality near access points for connection with the vehicle through the mobile AP, ¶0189, the vehicle mobile AP currently in a connection with a current access point. ¶0032 through 0034, the vehicle mobile AP (OBU) has a plurality of network interfaces (WiFi, UWB, Bluetooth, 802.11p etc.…) and mobile AP communicating a current fixed access point (i.e. local area network), via a respective interface among the plurality of available interfaces, and for the sake of example, currently a UWB interface is used (allocated) by the OBU to communicate with the fixed access point)

A sensor configured to determine the position of the vehicle; (¶0036, GPS)

a computer memory which stores a road map database and a radiofrequency and cellular infrastructure database; (¶0192, 0176, storing road maps and a list of RSSI measurements pertaining nearby fixed AP)

at least one data processor that is configured to when said vehicle is initially located within a coverage area of a first local area communication network, and the vehicle communicates with the infrastructure via a first communication port (See ¶0032 through 0034, the vehicle mobile AP (OBU) has a plurality of network interfaces (WiFi, UWB, Bluetooth, 802.11p etc.…) and mobile AP communicating a current fixed access point (i.e. local area network), via a respective interface among the plurality of available interfaces, and for the sake of example, currently a UWB interface is used (allocated) by the OBU to communicate with the fixed access point)

determine a plurality of second local area communication networks potentially covering a subsequent section of the route of the vehicle, (See Fig. 3, a plurality of fixed Aps covering the route, ¶0189, “the Mobile AP may continually (e.g., periodically) evaluate various communication signal characteristics of its current access point and neighboring access points”., ¶0190-0192, the plurality of nearby access points are determined as candidates for selection based on one or more criteria (load, signal quality etc...), “knowledge of a route that is being travelled (e.g., provided to an OBU/MAP by an autonomous vehicle system or by a Cloud-based system of a network of moving things as described herein) enables an OBU/MAP to determine the whereabouts of nearby access points in relation to the route being travelled by the vehicle “)

allocate at least one second communication port for establishing data transmission between the vehicle and the infrastructure within a coverage area of asecond local area communication network of the plurality of second local area communication networks, (¶0189, the mobile AP is aware of a plurality of candidate networks (access points), ¶0206, 0220, mobile AP might decide to use one of the plurality of candidate APs with a cellular communication or another technology such as WiFi, based on a plurality of factors. See Fig. 10, ¶0207, handover to the next fixed AP, i.e. the mobile AP to be served by the next fixed AP, via for example a Wifi interface that is activated (allocated))



searching for a beginning of the coverage area of the second local area communication network, (¶0192, the system evaluates current location of the mobile AP/OBU and locations of all available APs along the route and determines where/when the mobile AP/OBU can start to communicate with the next selected AP) then when the vehicle enters the coverage area of the second local area communication network, establish communication between the vehicle and the infrastructure via the second communication port, (¶0206, 0220, mobile AP decides to use the next AP as a cellular communication or another technology such as WiFi, based on a plurality of factors. See Fig. 10, ¶0207, handover occurs and handing the mobile AP over to the next fixed AP, i.e. the mobile AP is now served by the next fixed AP, via for example a Wifi interface that is activated (allocated))

Condeixa however does not disclose basic knowledge of network registration, namely the mobile AP of the vehicle being identified by different network identifiers in different networks and using a corresponding network identifier for establishing a network connection with a selected network as claimed.

The Examiner however asserts such details are mere basic knowledge in the technology.  All devices participating in a network through some kind of identity information particular to the network for authentication/identification purposes. Indeed, this knowledge is well established in Duan, and specifically:
Duan, also in the handover field of technology, discloses the mobile device being identified by different network identifiers in different networks and using a corresponding network identifier for establishing a network connection with a selected network as claimed. See ¶122, IMSI for the first network. See 0222, for different networks, the UE uses different corresponding identifiers for registration/attach request message, for example in ¶0217, 5G network uses IMSI. ¶0222, for 4G network, a different identifier might be use, for example a GUTI).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that in the handover of Condeixa, where the vehicle moves from a first network AP to a second protocol, the OBU would have a different identifier for each of different network protocols when associated with the respective networks, as disclosed in Duan.  The implementation is merely basic network protocol for purposes of authentication and identification to promote security and prevent fraudulent usage.



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa et al. (US 2017/0215121) in view of Duan et al. (US 2019/0261233) and in further view of Shimada et al. (US 2018/0248697).
As to claim 20:
Condeixa in view of Duan discloses all limitations of claim 13, however is silent on wherein the first identification element corresponds to a first IP address and the second identification element corresponds to a second IP address.

However, having IP address as a network identification element is well-established in the art, as disclosed in Shimada, specifically:
Shimada in a related field of endeavor, discloses a user device having a plurality of network identifiers, each being a different IP address.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the network identifiers in Condeixa and Duan can be implemented as IP addresses instead. Such implementation can increase flexibility of the system, as the roaming can be done without an identification subscriber module (free of IMSI constraints). 


Claim(s) 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa et al. (US 2017/0215121) in view of Duan et al. (US 2019/0261233) and in further view of Nevo (US 2006/0172736).

As to claim 14:
 Condeixa in view of Duan discloses all limitations of claim 13, further comprising:
determining a time slot corresponding to a period in which the vehicle should reach the coverage area of the second local area communication network; (Condeixa, ¶0192, the system evaluates current location of the mobile AP/OBU and locations of all available APs along the route and determines a time when the mobile AP/OBU can start to communicate with the next selected AP)

Neither however disclose unassigning the second communication port when no data are transmitted by said second communication port in the determined time slot. 

Nevo, however, in a related field of endeavor discloses when a connection has been no longer used or failed to be identified as operable (i.e. no data exchange occurs), the system proceeds to disable of the associated transmitter/receivers (unassigning) per ¶0027.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Condeixa to disable any communication interface when not in use as suggested by Nevo above.  Such implementation advantageously allow for power saving (Nevo, ¶0027).

As to claim 15:
Condeixa in view of Duan discloses all limitations of claim 13, further comprising:
determining a time slot corresponding to a period in which the vehicle should reach the coverage area of the second local area communication network; (Condeixa, ¶0192, the system evaluates current location of the mobile AP/OBU and locations of all available APs along the route and determines a time when the mobile AP/OBU can start to communicate with the next selected AP) and
unassigning the first communication port when at least one item of data is transmitted by said second communication port in the determined time slot. Condeixa discloses in Fig. 8 and ¶0195 that the mobile AP may disassociate with Fixed AP1 after communication with the second network has established, however does not explicitly state the “unassigning” act.

Nevo, however, in a related field of endeavor discloses when a connection has been no longer used other system proceeds to disable of the associated transmitter/receivers (unassigning) per ¶0027.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Condeixa to disable any communication interface when not in use as suggested by Nevo above.  Such implementation advantageously allow for power saving (Nevo, ¶0027).

As to claim 17:
Condeixa in view of Duan and Nevo discloses all limitations of claim 14, wherein the determining the time slot uses at least one of a road map database, a road conditions database, a traffic conditions database, a radiofrequency and cellular infrastructure database, a driving
parameter associated with the vehicle and stored in a computer memory, and data on the position and speed of said vehicle. (Condeixa, ¶0192, for example road map, network infrastructure information etc.…)

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condeixa et al. (US 2017/0215121) in view of Duan et al. (US 2019/0261233) and in further view of Xie et al. (US 2016/0183174).
As to claim 21:
Condeixa in view of Duan discloses all limitations of claim 13, however is silent on the determining the second local area communication network is performed within a server of the infrastructure.

Xie, in a related field of endeavor, discloses determining a potential network for communication can be done by the serving access point node. (See at least ¶0143, the base station 42 determines a coverage information relevant to the second communication mode, ¶0151, the coverage information include information of other potential cell/access points serviceable to the user terminal 41)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the determining of potential nearby network can be done at the serving node instead in the system of Condeixa/Duan.  Implementation of the operation at either client-end or network-end has its own unique benefit.  If done at the base station level, this serves to reduce operation load at the client-end, and thus reduce power consumption which can be very beneficial in the context of limited power source of a vehicle/mobile device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diedrich (US 2017/024201) - A Some embodiments are directed to a processor based control system for enabling users to configure implementation of software updates to a vehicle system. The system can include a processor based controller that is configured to perform a first searching step that includes searching for software updates to the system, and a second downloading step that includes downloading software updates to the system that are discovered in the first searching step. The processor based controller can be configured so that each of the first searching step and the second downloading step can be implemented in either an automatic mode or a manual mode. The system can also include a user interface that is configured to enable each of the first searching step and the second downloading step to be manually set in either the automatic mode or the manual mode.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645